275 Md. 598 (1975)
343 A.2d 251
JEFFREY AARON BURKO
v.
STATE OF MARYLAND
[Misc. Docket (Crim.) No. 410, September Term, 1973.]
Court of Appeals of Maryland.
Order filed August 1, 1975.

ORDER
Pursuant to the mandate of the Supreme Court of the United States issued on the fifteenth day of July, 1975 vacating the judgment of this Court and remanding for further consideration in light of Mullaney v. Wilbur, 421 U.S. 684, (1975), it is this 1st day of August, 1975
ORDERED, by the Court of Appeals of Maryland, that the denial of the petition for writ of certiorari to this Court dated March 18, 1974 and the judgment of the Court of Special Appeals dated January 7, 1974 (Burko v. State, 19 Md. App. 645) be, and they are hereby, vacated; and it is further
ORDERED that the above entitled case be, and it is hereby, remanded to the Court of Special Appeals for further reconsideration in light of Mullaney v. Wilbur, supra.
                                    /s/ Robert C. Murphy
                                          Chief Judge